DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Claims 1-11 are pending in the application.

                            EXAMINER’S        AMENDMENT
3. The following amendment is pursuant to a telephone conversation with the applicant’s attorney, Mr. Jeffrey S. Steen on Aug. 31, 2020. The following changes have been made in claim 7 in order to have proper antecedent basis:
In claim 7, line 1, after wherein the, delete - - -composition - - - and insert - - method       - - -.

                             REASONS      FOR     ALLOWANCE
4. The following is an examiner’s statement of reasons for allowance:
Claims 1-11 are allowed since the instant method of treating stuttering by gaboxadol is neither disclosed nor obvious over the prior art. In the prior art, Aumann (WO 2010/015037 A1) discloses using gaboxadol for treating diseases mediated by increased dopamine levels such as schizophrenia, drug addiction, psychosis, mania etc. (see page 13, lines 17-19 as well as page 28, lines 9-14). However, there is no teaching, suggestion or motivation in this reference or prior art for treating stuttering with gaboxadol.


5. The drawings are accepted.

6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




                                        /CHARANJIT AULAKH/                                        Primary Examiner, Art Unit 1625